DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
This analysis in view of 35 U.S.C. § 101 is based on MPEP § 2106, please see
this section of the MPEP for additional information.
	First, the broadest reasonable interpretation of the claim as a whole is
established:
Claim 1 is directed to a baby language translation system comprising a computer device receiving an audio cue, an output device, and a database storing a data set and a software program. The computer device and software program is configured to receive audio information, recognize the audio information, and translate the audio information. The system is also configured to output the translation through the output device.
Claim 2 adds further detail in an audio sensing device and a recording device detecting one of a list of physiological data types.

Step 1 of the analysis is the question: “Is the claim to a process, machine,
manufacture, or composition of matter?” and the answer is determined to be yes, as the
claims as a whole are directed to a system.
For Step 2, the preliminary question is whether the eligibility of the claim is self-
evident. The answer is determined to be no, as the claim is not immediately self-evident
as statutory.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product
of nature) or an abstract idea?
A claim is directed to a judicial exception when a law of nature, a natural
phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim.
While the terms “set forth” and “describe” are thus both equated with “recite”, their
different language is intended to indicate that there are different ways in which an
exception can be recited in a claim. For instance, the claims in Diehr set forth a
mathematical equation in the repetitively calculating step, the claims in Mayo set forth
laws of nature in the wherein clause, meaning that the claims in those cases contained
discrete claim language that was identifiable as a judicial exception. The claims in Alice
Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”
Claim 1 recite the following limitations: “recognize the at least one audio cue and use the at least one software program to translate the at least one audio cue” which 
judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) III B. this language is similar to concepts relating to organizing or
analyzing information in a way that can be performed mentally or are analogous to
human mental work. For example, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
1138, 120 USPQ2d 1473 (Fed. Cir. 2016). In Synopsys, the patentee claimed methods
of logic circuit design, comprising converting a functional description of a level sensitive
latch into a hardware component description of the latch. 839 F.3d at 1140; 120 USPQ2d at 1475. Although the patentee argued that the claims were intended to be
used in conjunction with computer-based design tools, the claims did not include any
limitations requiring computer implementation of the methods and thus do not involve
the use of a computer in any way. 839 F.3d at 1145; 120 USPQ2d at 1478-79. The
court therefore concluded that the claims “read on an individual performing the claimed
steps mentally or with pencil and paper,” and were directed to a mental process of
“translating a functional description of a logic circuit into a hardware component
description of the logic circuit.” 839 F.3d at 1149-50; 120 USPQ2d at 1482-83.
In the instant case, the identified abstract idea is similar to Synopsys because the
language reads on an individual performing the claimed translation mentally. They do not require any computer implementation beyond the recitation of a general purpose processor and therefore are directed to a mental process of mentally interpreting a baby’s cries.

2106.04(a)(2) II C. this language is similar to concepts relating to managing personal behavior or relationships or interactions between people. Although the above section of the MPEP lacks a specific example in case law, it appears that translation of a baby’s cries is a fundamental aspect of parenting, and has been performed by humans for hundreds of years. 
Yes. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception?
First, the additional elements are identified: outputting the translation for claim 1, an audio sensor and biometric sensor for claims 2 and 6, a recording device, display, and software application in claims 3-5 and 7-8, and a machine-learning model for claim 9.
In the case of claims 1 and 3-5, this appears to describe mere output or display.
In the case of claims 2 and 6, the obtaining of physiological parameters, as it does not recite specific sensor devices directly, is considered insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))
Dependent claims 3 and 7-9 are directed to further specifying the desired

use or technological environment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (U.S. Patent Application Publication No. 2002/0135458,) hereinafter referred to as Arakawa; in view of Kuo et al. (U.S. Patent Application Publication No. 2017/0084264,) hereinafter referred to as Kuo.
Regarding claim 1, Arakawa teaches a baby language translation system (¶[0006]) comprising: 
a database comprising at least one software program (software and hardware in tandem ¶[0024] and algorithm embodied on a personal computer in ¶[0027], it is noted that database is interpreted as a computer storage of data in this context, as a generic 
a computer device, wherein the computer device is configured to receive at least one audio cue from an infant and analyze the audio cue using the at least one software program (¶¶[0026-0028]); and 
at least one output device configured to connect to the computer device (¶[0024] assumed result display); 
wherein the database is configured to store a known data set (known data set comprising the spectral patterns in ¶¶[0031-0033] e.g.); 
wherein the at least one software program comprises an algorithm configured to interact with the database (¶¶[0034-0036] e.g.); and 
wherein the computer device is configured to recognize the at least one audio cue and use the at least one software program to translate the at least one audio cue and output a translation of the at least one audio cue to the at least one output device (¶¶[0050-0052]).
Arakawa does not teach a wireless connection between the computer device and an output device.
Attention is drawn to the Kuo reference, which teaches an audio sensing unit for a baby care system which uses wireless connections (¶[0034], ¶[0038]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wired connections of Arakawa to be wireless, because Kuo teaches that wireless connections are easier to place around a baby (¶[0032]).
Regarding claim 4, Arakawa, as modified by Kuo, teaches the baby language translation system of claim 1.
Arakawa further teaches wherein the at least one output device comprises a display configured to provide useful auditory or visual output based upon the translation of the at least one audio cue (¶¶[0049-0052]).
Claims 2-3, 5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (U.S. Patent Application Publication No. 2002/0135458,) hereinafter referred to as Arakawa; in view of Kuo et al. (U.S. Patent Application Publication No. 2017/0084264,) hereinafter referred to as Kuo; further in view of Messenger et al. (U.S. Patent Application Publication No. 2016/0035205,) hereinafter referred to as Messenger.
Regarding claim 2, Arakawa, as modified by Kuo, teaches the baby language translation system of claim 1.
Arakawa further teaches an audio sensing device (microphone ¶[0026]).
Arakawa does not teach further comprising a recording device, wherein the recording device is configured to record at least one type of biometric data, wherein the biometric data comprises at least one of a respiration rate (RR), a heart rate variability (HRV), electrodermal activity (EDA), an ambient temperature (TEMP), or a movement feature.
Attention is drawn to the Messenger reference, which teaches a baby monitoring system configured to record at least one type of biometric data, wherein the biometric data comprises at least one of a respiration rate (RR), a heart rate variability (HRV), electrodermal activity (EDA), an ambient temperature (TEMP), or a movement 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the baby translator of Arakawa to include other vital sign data, because Messenger teaches that it helps monitor a baby’s well-being, prevent high stress-states, and improves sleep for babies (Messenger ¶[0009]).
Regarding claim 3, Arakawa, as modified by Kuo and Messenger, teaches the baby language translation system of claim 2.
Arakawa does not teach audio playback of the infant’s cries.
Kuo further teaches wherein the recording device is further configured to record the at least one audio cue from the infant and transmit the audio cue to the computer device (¶[0038]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the baby translator of Arakawa to include playback of infant sounds, because Kuo teaches that it allows for improved bonding for parents to hear their infant’s sounds (Kuo ¶[0046]).
Regarding claim 5, Arakawa, as modified by Kuo and Messenger teaches the baby language translation system of claim 4.
Messenger further teaches wherein the at least one software program is an integrative software which can be utilized as an application available for mobile or wearable devices (¶[0023], ¶[0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the software application of Arakawa and Kuo to include software available for 
Regarding claim 8, Arakawa, as modified by Kuo and Messenger, teaches the baby language translation system of claim 2.
Messenger further teaches, wherein the data sensing device is further configured to track and record data related to at least one of when the infant last ate, slept, urinated, or pooped (¶[0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the baby translator of Arakawa to include other a learning cry-analyzer because Messenger teaches that it helps monitor a baby’s well-being, prevent high stress-states, and improves sleep for babies (Messenger ¶[0009], ¶¶[0039-0040]).
Regarding claim 9, Arakawa, as modified by Kuo and Messenger, teaches the baby language translation system of claim 1.
Messenger further teaches wherein the algorithm comprises a machine learning model (¶[0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the baby translator of Arakawa to include other a learning cry-analyzer because Messenger teaches that it helps monitor a baby’s well-being, prevent high stress-states, and improves sleep for babies (Messenger ¶[0009], ¶¶[0039-0040]).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (U.S. Patent Application Publication No. 2002/0135458,) hereinafter referred to as Arakawa; in view of Kuo et al. (U.S. Patent Application Publication No. 2017/0084264,) hereinafter referred to as Kuo; further in view of Messenger et al. (U.S. Patent Application Publication No. 2016/0035205,) hereinafter referred to as Messenger; further in view of Luiz (BR 202015025192-6 U2) hereinafter referred to as Luiz.
Regarding claim 6, Arakawa, as modified by Kuo and Messenger, teaches the baby language translation system of claim 1.
Arakawa as modified does not teach combining the auditory and biometric data with categorical Dunstan Baby Language classification data. 
Messenger teaches one of respiratory rate (RR), heart rate variability (HRV), electrodermal activity (EDA), ambient temperature (TEMP), or movement (¶[0025]) in combination with auditory data from a cry analyzer (¶[0039]).
Attention is brought to the Luiz reference, which teaches wherein the algorithm combines auditory data from categorical Dunstan Baby Language (DBL) classification data (from Google Patents machine translation pp. 1-2 of attached document ¶[004], ¶[007]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the baby translator of Arakawa to include DBL translation, because DBL identifies the 5 reasons for babies crying without needing additional device training (Luiz, from Google Patents machine translation pp. 1-2 of attached document ¶[001], ¶¶[003-004], ¶[007]).
Regarding claim 7, Arakawa, as modified by Kuo, Messenger, and Luiz teaches the baby language translation system of claim 6.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2008/0003550 to Dunstan teaches the storage and playback of Dunstan Baby Language
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792